Name: Commission Regulation (EEC) No 661/89 of 14 March 1989 re-establishing the levying of customs duties on nets and netting made of twine, cordage or rope, products of category No 97 (order No 40.0970), originating in China to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  trade;  Asia and Oceania
 Date Published: nan

 16. 3 . 89 Official Journal of the European Communities No L 72/13 COMMISSION REGULATION (EEC) No 661/89 of 14 March 1989 re-establishing the levying of customs duties on nets and netting made of twine, cordage or rope, products of category No 97 (order No 40.0970), originating in China to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 1 1 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of nets and netting made of twine, cordage or rope, products of category No 97 (order No 40.0970) the relevant ceiling amounts to 4 tonnes ; Whereas on 8 March 1989 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : I Article 1 As from 19 March 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category CN code Description 40.0970 97 5608 11 11 Nets and netting made of twine, cordage or rope, (tonnes) 5608 11 19 and made-up fishing nets of yarn, twine, cordage ll 5608 11 91 or rope l l 5608 11 99 5608 19 11 Il 5608 19 19 560819 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1989 . For the Commission Christian ® SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 83 .